--------------------------------------------------------------------------------

Exhibit 10.1
 

1. LEASE DATE AND RESPONSIBILITIES



For and in consideration of the rents, covenants and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound hereby, Landlord
leases to Tenant, and Tenant accepts from Landlord, the Premises described
above, and any riders, supplements, addenda and exhibits which are made a part
of this Lease, dated October 7, 2015.



2. DEFINITIONS




(A) "Additional Rent" shall mean all sums, charges or amounts of whatever nature
(other than Base Rent) to be paid by Tenant to Landlord in accordance with the
provisions of this Lease and any addenda including, but not limited to, taxes,
water, electricity, security deposits, insurance premiums, repairs, and security
services, whether or not such sums, charges or amounts are referred to as
"Additional Rent." Landlord shall have the same remedies for default in the
payment for Additional Rent as for default in the payment of Base Rent.




(B) "Base Rent" shall mean the minimum rent due as set forth in Paragraph 5.




(C) "Common Area Maintenance" (CAM) shall mean Tenant's pro rata share of the
cost to maintain, clean or repair the common areas and amenities of the Premises
as set forth in Paragraph 7.




(D) "Improvements" shall mean any equipment, device, capital improvement or
replacement to Landlord's Premises (i) required to achieve economies in
operating, maintaining and/or repairing the Premises; (ii) required by any
governmental authority, board or agency having jurisdiction over Landlord's
Premises; or (iii) recommended or required by any insurance carrier in
connection with provisions of insurance for Landlord's Premises.




(E) "Landlord" shall mean the party named above as Landlord and any subsequent
person(s) who succeeds to the rights of Landlord herein, each of whom shall have
the same rights and remedies as he would have possessed had he originally signed
this Lease as Landlord.




(F) "Operating Expenses" shall mean all expenses incurred in operating,
maintaining, managing and repairing the building, land and all improvements,
fixtures and equipment located thereon, including but not limited to sidewalks,
parking areas, driveways and landscaping as set forth in Paragraph 7.




(G) "Real Property Taxes" shall mean all ad valorem, real property, personal
property or similar taxes, charges and assessments, whether general, special or
otherwise, which are levied, assessed or imposed during the Term by any
governmental authority upon Landlord's Premises or any other property of
Landlord, real or personal, located on Landlord's Premises, and any increase or
decrease thereof. "Real Property Taxes" shall also include any tax that shall be
levied or assessed in addition to, or in lieu of, such real or personal property
taxes. It shall not include federal, state or local income taxes, any franchise,
estate or inheritance tax, or any real estate transfer, documentary or
intangible tax imposed by reason of sale or financing on Landlord's Premises.




(H) "Rent" shall mean the total sums due and payable to Landlord.




(I) "Tenant" shall mean the party named above as Tenant, as well as its or their
respective heirs, personal representatives, successors and assigns, each of
which shall be under the same obligations, liabilities and disabilities, and
have only such rights, privileges and powers as he would have possessed had he
originally signed this Lease as Tenant.



3.
STARTING AND ENDING DATES OF LEASE (also called "Term")




 
(A)
The Commencement Date shall be (select one):



☐
Substantial Completion:
 
☒
Occupancy Date:
The date when all contingencies are removed from the lease
☐
Signing Date:
 
☐
Rent Commencement Date:
 
☐ Other:  

 

 
 
Tenant's failure to take possession of the Premises for any reason when
possession is delivered by Landlord shall not delay the Commencement Date.




 
(B)
The Term of this Lease shall begin on the Commencement Date and expire on
Sixty(60)months after commencement ("Expiration Date"). This date in subsequent
years shall operate as the renewal date, if any.




 
(C)
As used in this Lease, Substantial Completion shall mean that Tenant may utilize
the Premises for Tenant's proposed use without material interference with
Tenant's business activities.



4.
RENEWAL TERM




 
(A)
This Lease will renew as indicated below unless proper notice to terminate is
given. In the event that the Lease is not renewed for any reason whatsoever, and
Tenant does not vacate the Premises as set forth herein, Tenant will be
considered a "hold over Tenant" and the provisions of Paragraph 32 shall apply.




 
(B)
☐ Option 1 - Automatic Termination



This Lease will automatically terminate at the expiration of the Term unless
Landlord and Tenant enter into a written extension or renewal of the Lease prior
to the last day of the Term ("Renewal Term").



 
(C)
☐ Option 2 - Automatic Renewal




 
1.
If neither party terminates this Lease as set forth herein, this Lease will
automatically renew for ☐_____________________ additional month(s) (3 if not
specified) OR ☐_______ additional year(s) (1 if not specified) ("Renewal Term").




 
2.
It is hereby mutually agreed that either party may terminate this Lease by
providing written notice to the other party no less than  __________ days (90 if
not specified) prior to the expiration of the Term or any subsequent Renewal
Term.

 
Tenant Initials: ______/ ______
CL Page 2 of 13
Landlord Initials: ______/ ______

--------------------------------------------------------------------------------

 
(D)
☒ Option 3 - Tenant's Option to Renew



Landlord and Tenant agree that Tenant has the right to exercise two Renewal  
option(s) (1 if not specified) to extend the Lease, provided Tenant is not in
continuing, material default or breach at the time the option is exercised. Each
option shall be for a term identical to the Term identified in Paragraph 3
("Renewal Term"). Tenant shall provide Landlord no less than    120      days
(60 if not specified) written notice of Tenant's intention to exercise its
option to renew the Lease.


(E)
If notice of termination is given later than required, Rent is due for the
entirety of the Renewal Term.



(F)
Any renewal will be according to the terms of this Lease unless otherwise
modified in a writing signed by Landlord and Tenant.



(G)
At the Expiration Date or sooner termination of this Lease, Tenant shall
peaceably surrender to Landlord possession of the Premises in the same condition
as it is hereby required to be kept by Tenant, excepting reasonable wear and
tear and changes in condition due to fire or other casualty.



1.
Tenant may remove its trade fixtures from the Premises and shall repair any
damage to the Premises caused thereby. Tenant may not remove any alterations,
additions or improvements other than trade fixtures. Such alterations, additions
or improvements shall become the property of Landlord as of the Expiration Date
or sooner termination of this Lease. Lighting fixtures, heating and air
conditioning equipment, plumbing and electrical systems and fixtures, and floor
coverings shall not be deemed to be trade fixtures whether installed by Tenant
or by anyone else, and shall not be removed from the Premises by or on behalf of
Tenant at any time.



2.
Landlord may, in Landlord's sole discretion, conduct an inspection of the
Premises. Landlord shall provide written notice to Tenant of the date of the
inspection so that representatives of both Landlord and Tenant may attend.
Following such inspection, Landlord shall provide Tenant with written notice
within__________days (10 if not specified) of such inspection setting forth
those conditions for which Tenant is responsible to repair or restore under the
Lease.



3.
Tenant may, at Tenant's election, either (i) make such repairs or restorations;
or (ii) notify Landlord that Tenant desires Landlord to perform such repairs and
restorations at Landlord's actual, reasonable costs. If Tenant elects not to
perform the repairs and restorations, Tenant shall pay Landlord's actual,
reasonable costs promptly after receiving notice that Landlord has completed the
same. Such notice shall include an invoice or other record setting forth, in
reasonable detail, Landlord's actual costs of repairs and restorations.



5.
BASE RENT

 
(A)
Rent is due without demand, abatement, deduction or set-off at the address set
forth on Page 1 of this Lease, unless otherwise stated.



(B)
Base Rent shall be paid in ☒ monthly ☐ quarterly ☐ annual ☐ other:
___________________installments of $ 11,394.87         on or before the 1st day
of each ☒ month ☐ quarter ☐other: ___________________ ("Due Date").



(C)
Base Rent shall be calculated as $ 2.20        /sq. ft. OR $_______  per month
amounting to Base Rent of $ 88,000.00                 (U.S. Dollars) per year.

 
☒ If checked, Base Rent is subject to an incremental rent increase during  the 
Term of this  Lease.  Each  increase  in Base Rent owed to Landlord will be no
more than  3.000 % or $_______________________________  in each instance and,
following proper notice to Tenant, will take effect on the anniversary of the
Commencement Date set forth in this Lease unless otherwise stated here: month 25
and every 12 months there
after                                                         .


(D)
Any Base Rent installment, Additional Rent, or any other payment not received by
Landlord within   10    days (5 if not speci- fied) of the Due Date shall be
subject to a late charge of  5.000 % of the installment due or $
N/A                         ("Late Charge").



(E)
Tenant agrees that all payments will be applied against outstanding Additional
Rent that is due before they will be applied against the current Base Rent due.
When there is no outstanding Additional Rent, payment will be applied to the
month's Base Rent that is currently due.



(F)
Landlord will accept the following methods of payment: ☒ Cash ☒ Money Order
☐ Personal Check ☐ Credit Cards (additional fees may apply) ☒ Cashier's Check ☒
Other: Corporate Checks & Wires                      . Landlord, at Landlord's
sole discretion, reserves the right to change or modify the acceptable methods
of payment if any method fails (a check is returned or not honored, credit card
is declined, etc.), by providing Tenant with notice not less than ten (10) days
before the next Base Rent installment is due.



(G)
Tenant will pay a fee of $ 200.00           for any payment that is returned or
declined by any financial institution for any reason. Notwithstanding any other
provisions in this Lease, if payment is returned or declined, Late Charges will
be calculated from the Due Date. Any late charges will continue to apply until a
valid payment is received.



6.
SECURITY DEPOSIT



(A)
A security deposit of $
22,789.74                                                                                                  will
be paid in U.S. Dollars to Landlord or Landlord's representative, and held in
escrow by Landlord or Landlord's representative as named
here:                                                                         .



(B)
The Security Deposit will be held for the performance by Tenant of all of its
covenants, obligations and agreements set forth in this Lease, but in no event
shall Landlord be obligated to apply the Security Deposit to Rent or other
charges in arrears, or damages for Tenant's default hereunder; however, Landlord
may so apply the Security Deposit at its option. Landlord's right to possess the
Premises for Tenant's default, or other such reason, shall not be affected by
the fact that Landlord holds the Security Deposit.



(C)
The Security Deposit, if not so applied by Landlord, shall be returned to Tenant
within                            (60 if not specified) days after this Lease
terminates, provided that Tenant has vacated the Premises and delivered the same
to Landlord as herein provided.



(D)
In the event of any transfer of Landlord's interests in the Premises, Landlord
shall have the right to transfer its interest in the Security Deposit following
proper notice to Tenant, whereupon Landlord shall be released of all liability
with respect to such a Security Deposit, and Tenant shall look solely to such
transferee for the return of the same in accordance with the terms of the Lease.

 
Tenant Initials: ______/ ______
CL Page 3 of 13
Landlord Initials: ______/ ______

--------------------------------------------------------------------------------

7.
ADDITIONAL RENT



(A)
As Additional Rent and/or costs, Tenant agrees to timely pay all or Tenant's
proportionate share of the following:

 
☐
Common Area Maintenance (CAM)

 
☐
Improvements

 
☒
Real Property Taxes

 
☐
Operating Expenses

 
(B)
Tenant's pro rata share of CAM expenses
are                                                                                                                %
(100 if not specified) of the total cost. Upon demand for payment, Landlord is
required to submit to Tenant an accounting statement which documents the actual
cost of the CAM expenses. Tenant is hereby notified that CAM expenses may
fluctuate and are subject to modification based upon actual charges.



(C)
Unless otherwise indicated, Tenant agrees to pay all Operating Expenses,
including but not limited to outdoor maintenance, utilities, service contracts,
insurance, structural maintenance and repairs, and government assessments. Those
Operating Expenses included in CAM will be paid by Tenant according to Paragraph
7(B), above.



☒ Operating Expense Addendum to Commercial Lease (PAR Form OXA) is attached and
made part of this Lease.


8.
PAYMENT SCHEDULE




   
Total Due
 
Due Date
 
Paid
   
Balance Due
 
(A)  First month's Base Rent:
 
$
7,333.33
 
08/01/2016
 
$
     
$

 
(B)  Security Deposit:
 
$
22,789.74
 
Commencement date
 
$
      
$
    
(C)  Additional Rent:
 
$
3,761.54
 
08/01/2016
 
$
      
$
    
(D)  Other:
 
$
30,000.00
 
10/01/2015
 
$
      
$
    
TOTALS:
 
$
63,884.61
     
$
      
$
    



9.
SIGNS



(A)
All signs are subject to approval of Landlord, in its sole discretion. In
addition, all signs must be in accordance and comply with, and if needed, be
approved
by,                                    [REDACTED]                                   (municipality)
and any other necessary governmental authority, prior to installation. Upon
request of Landlord, Tenant shall provide Landlord with a scaled drawing of the
sign, including colors, for Landlord's approval.



(B)
Tenant shall remove all signs upon the expiration or earlier termination of the
Lease, and such removal shall be at Tenant's sole cost and expense. Tenant shall
repair any damage and fill any holes caused by such removal. In the event of a
breach of this Lease, and in addition to all other remedies given to Landlord,
Landlord shall have the privilege and right to remove any and all signs and
restore the Premises to its prior condition, and Tenant shall be liable for any
and all expenses so incurred by Landlord.



10.
LANDLORD'S REPRESENTATIONS



Landlord warrants and represents that:


(A)
As of the date of execution and during the term of this Lease, and any
extensions or renewals thereto, Landlord has the full power and authority to
execute and deliver this Lease, and to perform its obligations under this Lease.



(B)
As of the date of execution and during the term of this Lease, and any
extensions or renewals thereto, none of the terms, conditions or obligations of
this Lease shall be precluded by or cause a breach of any other agreement,
mortgage, contract or other instrument or document to which Landlord is a party.



(C)
Upon paying Rent and performing its obligations as required under this Lease,
Tenant shall be permitted to peaceably and quietly have, hold and enjoy the
Premises.



(D)
As of the Occupancy/Commencement Date, all exterior portions of the Premises,
including any paved areas, parking areas and sidewalks, shall be in satisfactory
condition and repair, and usable for the purposes intended.



11.
ACCEPTANCE; POSSESSION



(A)
By taking possession of the Premises, Tenant affirms and represents that the
Premises is in good and tenable condition, meets Tenant's needs for the use set
forth in Paragraph 13, and that all work that was to be performed by Landlord
pursuant to the of this Lease, if any, has been substantially completed. By
taking possession, Tenant is accepting the Premises in "as is" condition.



(B)
If Landlord is unable to give Tenant possession of the Premises on the Occupancy
Date by reason of the holding over of a pre-vious occupant or due to any cause
beyond Landlord's control, Landlord shall not be liable in damages to Tenant.
During the period that Landlord is unable to give possession, all rights and
remedies of both parties, including Tenant's obligation to pay Rent, shall be
suspended.



(C)
If Tenant cannot take possession within                              days (60 if
not specified) of the Occupancy Date, Tenant's exclusive rights are to:



1.
Change the Occupancy Date of the Lease to the day when Premises is available.
Tenant will not owe or be charged Base Rent until Property is available; OR



2.
Terminate the Lease and have all money already paid as Rent, Additional Rent or
Security Deposit returned, with no further liability on the part of Landlord or
Tenant.



12.
GOVERNMENTAL REGULATIONS



Tenant  shall, in  the  use  and  occupancy  of  the Premises,  comply  with 
all  applicable  laws,  ordinances, notices  and  regulations of all
governmental and municipal authorities, and with the regulations of the insurers
of the property. Tenant shall keep in force at all times all licenses, consents
and permits necessary for the lawful conduct of Tenant's business at the
Premises. Nothing in the foregoing shall require Tenant to perform any work or
make any improvements or repairs that Landlord is required to make pursuant to
other provisions of this Lease.
 
Tenant Initials: ______/ ______
CL Page 4 of 13
Landlord Initials: ______/ ______

--------------------------------------------------------------------------------

13.
TENANT'S USE AND COVENANTS




 
(A)
Tenant shall use the Premises only
for                                                                                                                 [REDACTED]                                                         and
in accordance with the use permitted under all applicable Federal, State and
municipal laws, ordinances and regulations. In the event Tenant should elect to
change the use of the Premises from what is identified herein, Tenant shall be
permitted to do so, subject to Landlord's prior written consent.



(B)
Tenant shall not bring into, use or permit to be kept on the Premises any
dangerous, explosive, toxic, hazardous or obnoxious substance. Tenant will not
maintain any hazardous substance or pollutant or contaminate as defined in 42
U.S.C. § 9601, et seq., or any hazardous substance, material and/or waste,
including solid, liquid or gaseous materials, which are defined to be hazardous
under any applicable federal, state or local laws, regulations or administrative
or judicial decisions. Tenant shall indemnify and hold harmless Landlord from
any and all liability for costs of remediation resulting from Tenant's violation
of this Paragraph. This indemnification is intended to survive the expiration or
other termination of this Lease.



(C)
Tenant agrees that it will comply with all laws, ordinances, codes, orders,
rules and/or regulations, requirements of any governmental body, agency,
department, board or similar organization that has jurisdiction over the
Premises, arising out of or affecting Tenant's use and occupancy of the Premises
or the business conducted therein.



(D)
Tenant covenants and agrees that Tenant, its employees, agents, invitees,
licensees and other visitors, as permitted under this Lease, shall observe
faithfully and comply strictly with such reasonable Rules and Regulations as
Landlord or Landlord's agents may, after written notice to Tenant, from
time-to-time adopt with respect to the building, property or Premises.




 
☐
Rules and Regulations for use of the property and common areas are attached and
made part of this Lease.



(E)
Tenant may not do or permit anything to be done in or about the Premises that
will in any way obstruct or interfere with the rights of other tenants on the
property, or injure or annoy them; use or allow the Premises to be used for any
improper, illegal or objectionable purpose; cause, maintain, or permit any
nuisances in, on or about the Premises; or commit or allow to be committed any
waste in, on or about the Premises.



14.
ASSIGNMENT AND SUBLETTING



(A)
Tenant shall not assign, mortgage, pledge or otherwise transfer or encumber this
Lease or the Premises, nor subject or permit any part of the Premises to be
occupied by any other person, firm or corporation other than Tenant or its
employees, invitees, agents and servants, without Landlord's prior written
approval, which approval shall be in Landlord's sole but reasonable discretion.



(B)
In the event Landlord approves Tenant's request for assignment and/or
subletting, each assignee or sublessee of Tenant's interest shall assume and be
deemed to have assumed this Lease, and shall be and remain liable jointly and
severally with Tenant for all payments, and for the due performance of all
terms, covenants, conditions and provisions contained in this Lease.



(C)
No assignment or subletting shall be binding upon Landlord unless the assignee
or subtenant shall deliver to Landlord an instru- ment in recordable form
containing a covenant of assumption by the assignee or sublessee, but the
failure or refusal of an assignee or sublessee to execute the same shall not
release the assignee or sublessee from its liability as set forth herein.



15.
TENANT'S ALTERATIONS AND REPAIRS



(A)
Tenant shall not, without first obtaining Landlord's prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed) on
each occasion, make any improvements or repairs to the Premises. Tenant may,
without the consent of Landlord, make minor improvements or repairs to the
interior of the Premises provided that:



1.
Each repair costs no more than $
500.00                                                                                                                ($1,000.00
if not specified),



2.
They do not impact the structural strength, integrity, operation or value of the
building, AND



3.
Tenant shall take all steps required or permitted by law to avoid the imposition
of any mechanics' lien upon the property, improvements, or land.



(B)
Improvements consisting of equipment, devices or improvements required by a
governmental authority, board or agency in connection with Tenant's Permitted
Use shall be at the sole cost and expense of Tenant, and Tenant shall remove
same at the termination of the Lease.



(C)
All other alterations, improvements and additions, except for minor alterations
and improvements, become part of the Premises and are the property of Landlord
without payment therefor by Landlord, and shall be surrendered to Landlord at
the end of the Term or any Renewal Term.




 
(D)
If, prior to the end of the Term or Renewal Term, Tenant provides written notice
to Landlord that Tenant intends to remove all or any such alterations and
improvements made by Tenant during its occupancy, or the parts thereof specified
by Landlord, from the Premises, Tenant shall repair all damage caused by
installation and removal.




 
(E)
All work shall be performed in a workmanlike manner.



16.
MECHANICS' LIENS

 

 
(A)
Should any mechanics' lien or other lien be filed against the property or any
part thereof by reason of construction, alteration, addi-tion, improvement or
installation performed by or on behalf of Tenant, or is a result of Tenant's
acts or omissions, Tenant shall, within                      days (30 if not
specified) following receipt of notice of the existence of such lien, cause the
same to be cancelled and discharged of record.




 
(B)
If Tenant has not paid or desires to contest any claim of lien, Tenant agrees to
indemnify and hold Landlord harmless from, and defend Landlord against any
liability, loss, damage, costs and all related expenses (including reasonable
attorneys' fees and costs) arising out of Tenant's non-payment or contest of
such liens. Tenant shall also execute such indemnity agreements as would be
necessary to induce a title company to insure over any such lien. Tenant shall
not be obligated to update Landlord's title insurance policy at the time of the
contest.

 
Tenant Initials: ______/ ______
CL Page 5 of 13
Landlord Initials: ______/ ______

--------------------------------------------------------------------------------

 
(C)
If final judgment establishing the validity or existence of any contested lien
is entered, Tenant shall pay and satisfy the same at once.



17.
LANDLORD'S RIGHT TO ACCESS



In addition to any other rights reserved to Landlord under this Lease, Landlord
shall have the following rights to access the Premises.



 
(A)
With Landlord's prior consent, Tenant shall have the right to install various
locks on and within the Premises. Tenant shall furnish Landlord with copies of
any such keys or combinations to provide access only in the event of an
emergency or as otherwise set forth in this Lease. Tenant shall have a
continuing obligation for the duration of the Lease, and any extensions thereto,
to provide Landlord with any keys and/or passcodes necessary to enter the
Premises.

 

 
(B)
Landlord and its agents, contractors and invitees shall have the right to enter
the Premises any reasonable time and after reasonable notice (i) for inspection;
(ii) to supply any service that Landlord is obligated to provide under the terms
and conditions of this Lease; (iii) to show the Premises to prospective buyers,
lenders or tenants; (iv) to affix and display "For Sale" or "For Rent" signs;
and (v) to make repairs, alterations, additions or improvements to the Premises
or other portion of Landlord's Property, which the examination or exhibition in
making of any repairs to the Premises shall not unreasonably interfere with
Tenant's use.




 
(C)
When possible, Landlord will give
Tenant                                                                                   hours
(24 if not specified) notice of the date, time and reason for the visit. In
emergencies, Landlord may enter the Premises without notice. If Tenant is not
present, Landlord will notify Tenant who was there and for what purpose
within                  hours (24 if not specified) of the visit.




 
(D)
Landlord shall not be liable in any manner to Tenant by reason of such entry or
performance of repairs, alterations and/or additions to the Premises, and the
obligations of Tenant hereunder shall not be affected, absent grossly negligent
or intentional actions or failures to act attributable to Landlord, or any
person or entity engaged by or on behalf of Landlord to perform such work.
Landlord agrees (except in the case of Tenant's default hereunder) that all
repairs, alterations and additions (excepting only emergency work or work that
must, in Landlord's judgment, be performed on an urgent basis) by Landlord shall
be performed in a reasonable manner at reasonable times, subject to the
limitations contained herein.




 
(E)
Following notice from either Party of intention to terminate or not renew this
Lease, or failure of Tenant to exercise its option to renew this Lease, Landlord
may commence efforts to market the Premises which may include placing a "For
Rent" sign on or near the Premises. All of said signs shall be placed upon such
part of the Premises as Landlord may elect, and may contain such information as
Landlord shall require. Landlord or Landlord's representative may use lock
boxes, and take pictures and video of the Premises. Prospective purchasers or
tenants may inspect the Premises at such times as the parties may agree, so long
as they are accompanied by Landlord or Landlord's representative.



18.
INDEMNIFICATION




 
(A)
Beginning on the Commencement Date and continuing throughout Tenant's possession
of the Premises, Tenant shall indemnify Landlord, its partners, directors,
officers, agents and employees from and against any and all losses, whether or
not based on negligence, costs (including reasonable attorneys' fees), claims,
damages, liabilities, suits, actions and causes of action, whether legal or
equitable, sustained or arising by reason of Tenant's default in any of its
obligations under this Lease, or of the fault or neglect of Tenant or of the
failure of Tenant or any of its officers, agents, employees or invitees, to
fulfill any duty toward the public or to Landlord under this Lease, or to any
person or persons whomever, that Tenant, by reason of its occupancy or use of
the Premises may owe.




 
(B)
Beginning on the Commencement Date and continuing throughout Tenant's possession
of the Premises, Landlord shall indemnify, defend and hold Tenant harmless from
and against any and all third-party claims, suits and causes of action, whether
legal or equitable, and costs (including reasonable attorneys' fees) sustained
or arising by reason of the intentional or grossly negligent acts or omissions
of Landlord, its employees, agents, licensees or contractors.




 
(C)
This Paragraph shall survive the expiration or earlier termination of this Lease
with respect to any occurrence that occurs prior to the expiration or such
earlier termination of the Term or exercised Renewal Term.



19.
INSURANCE




 
(A)
Tenant, at Tenant's expense, shall obtain comprehensive general liability
insurance coverage against any and all claims for injuries to persons or
property occurring on the Premises by reason of Tenant's use, occupancy or
operation in and on the Premises. No later than the Signing Date, Tenant will
provide Landlord with written documentation of said insurance coverage showing
that the Premises will be insured as of the Commencement Date set forth in
Paragraph 3(A). Tenant shall maintain insurance coverage throughout the Term of
this Lease, and any Renewal Term(s).




 
(B)
Such insurance shall include Landlord as an additional insured and shall require
at least                  days (30 if not specified) advance written notice of
cancellation or nonrenewal be given to Landlord. Such insurance shall, at all
times, provide coverage in an amount not less than $
2,000,000.00                                                ($1,000,000.00 if
not specified) in the aggregate. The policy or policies of Tenant's liability
insurance shall provide that a covered loss will be paid notwithstanding any act
or negligence of Landlord or Tenant, and for payment of claims on an occurrence
basis.




 
(C)
Tenant agrees to keep its property located on the Premises insured, including
all floor and wall coverings, and Tenant's trade fixtures, equipment and other
personal property from time-to-time situated on the Premises. The amount of
coverage shall be such as determined by Tenant to adequately compensate Tenant
for its loss, and if the proceeds of such insurance are not used for repair or
replacement of the property so insured, or if this Lease is terminated following
a casualty, the proceeds applicable to the leasehold improvements shall be paid
to Landlord and the proceeds applicable to Tenant's personal property shall be
paid to Tenant.

 
Tenant Initials: ______/ ______
CL Page 6 of 13
Landlord Initials: ______/ ______

--------------------------------------------------------------------------------

(D)
Landlord will notify Tenant of any recommendations of the Association of Fire
Underwriters, and Tenant shall comply with any and all reasonable
recommendations by the Association of Fire Underwriters. Landlord acknowledges
that no recommendations currently exist and Landlord is not aware of any
imminent recommendations, unless set forth here:

                
 

 

 
(E)
Tenant shall comply with all reasonable recommendations of the Association of
Fire Underwriters and will not do, nor permit anything to be done, or neglect to
do anything, or prevent anything to be brought onto the Premises that will (i)
cause an increase in the premium that may be charged during the Term of this
Lease on any fire or extended coverage insurance carried on the structure, or
(ii) cause any increase in the premiums that may be charged during the Term of
this Lease on any fire and/or extended coverage insurance carried on the
structure and exterior of the property. If, by any reason of any act or omission
of Tenant, the fire and extended coverage insurance premiums are increased,
Tenant shall pay, as Additional Rent hereunder, the amount by which the premiums
are increased. Landlord will notify Tenant of any recommendations of the
Association of Fire Underwriters and of any notices it receives concerning
changes in rates.



20.
DESTRUCTION OR DAMAGE




 
(A)
If, during the Term of this Lease or any extension thereto, the Premises is
damaged by fire or any other casualty, including, without limitation, natural
disaster, and not occurring through the intentional or negligent acts or
omissions of Tenant or those claiming under Tenant, or their employees
respectively, Tenant shall promptly notify Landlord and Landlord shall repair
the damaged portions of the Premises, including any improvements or alterations
made by Landlord (but not any of Tenant's property therein or improvements or
alterations made by Tenant). If, however, in Landlord's reasonable judgment, the
damage would require more than 240 days (120 if not specified) of work to
repair, or if the insurance proceeds (excluding rent insurance) that Landlord
anticipates receiving must be applied to repay any mortgages encumbering the
improvements, or are otherwise inadequate to pay the costs of such repair,
Landlord shall have the right to terminate this Lease by so notifying Tenant.
Such notice shall specify a termination date not less than 90 days (30 if not
specified) after its receipt by Tenant.




 
(B)
If the damage to the Premises is only partial and such that the Premises can be
restored to its former condition within a reasonable time, Landlord may enter
and repair, and this Lease shall not be affected, except that Base Rent shall be
apportioned and suspended while such repairs are being made. If the Premises is
so slightly damaged by fire or other casualty as mentioned above so as not to
render the Premises unfit for occupancy, Landlord agrees the same shall be
promptly repaired.




 
(C)
Landlord shall not be liable for any damage, compensation or claim by reason of
inconvenience or annoyance from the necessity of repairing any portion of the
Premises, or improvements thereon, the interruption and the use of the Premises,
or the termination of this Lease by reason of the destruction of the Premises.



21.
FORCE MAJEURE



If either Party should be delayed or hindered, or prevented from performing any
of the acts required in this Lease by reason of war, fire or other casualty,
acts of terrorism, natural or environmental disasters, strike, walk-out, labor
trouble, shortage of materials or equipment, or the inability to procure the
same, failure of power, restrictive government laws or regulations, riot,
insurrection, declaration of martial law, or other causes beyond the reasonable
control of the party delayed, the performance of such act shall be excused for
the period of such delay. This Paragraph shall not excuse Tenant, after the
Commencement Date, from a timely payment of Rent or any other amounts required
under this Lease.


22.
CONDEMNATION/EMINENT DOMAIN




 
(A)
In an instance of total condemnation, where all of the property is taken through
an exercise of the power of eminent domain, this Lease shall terminate on the
date when possession of the property was acquired by the condemning authority.
The right to terminate this Lease under this Paragraph may be exercised by
either party so notifying the other party in writing not later
than             days (30 if not specified) prior to such date.




 
(B)
In an instance of partial condemnation, Landlord shall have the right to
terminate this Lease on the date when the condemned portion of the Premises is
to be delivered to the condemning authority and neither party shall have any
further responsibility or liability under this Lease or to the other where only
part of the Premises is taken and:




 
1.
The condemnation award is insufficient to restore the remaining portion of the
Premises, or if such award must be applied to repay any mortgages encumbering
improvements on the property, OR




 
2.
In addition to a portion of the Premises, a portion of the improvements or land
is taken and Landlord deems it commercially unreasonable to continue leasing all
or a portion of the remaining space and the improvements.




 
(C)
In an instance of partial condemnation, Tenant shall have the right to terminate
this Lease on the date when the condemned portion of the Premises is to be
delivered to the condemning authority and neither party shall have any further
responsibility or liability under this Lease or to the other where a substantial
portion of the Premises is so taken and it is commercially impossible for Tenant
to continue its business within the Premises.




 
(D)
If this Lease is not terminated after a partial condemnation, then after the
date when the condemned portion of the Premises is delivered to the condemning
authority, the Rent shall be reduced in the proportion that the condemned area
bears to the entire area of the Premises.

 
Tenant Initials: ______/ ______
CL Page 7 of 13
Landlord Initials: ______/ ______

--------------------------------------------------------------------------------

 
 
(E)
Tenant shall have the right to claim against the condemning authority only for
removal and moving expenses and business relocation damages that may be
separately payable to Tenant in general under Pennsylvania law, provided such
payment does not reduce the award otherwise payable to Landlord. Subject to the
foregoing, Tenant hereby waives all claims against Landlord with respect to a
condemnation, and hereby assigns to Landlord all claims against the condemning
authority including, without limitation, all claims for leasehold damages and
diminution in value of Tenant's leasehold estate.

 
23.
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT; ESTOPPEL CERTIFICATES

 

 
(A)
This Lease shall be subject and subordinate at all times to the lien of any
mortgages and other encumbrances now or hereafter placed upon the Premises or
property. Tenant shall execute and deliver to Landlord upon demand an instrument
acceptable to Landlord subordinating this Lease to the lien of any present or
future mortgage or encumbrance as may be requested by any mortgagee of the
property. At the request of any holder of any such mortgage, or the purchase of
such mortgage at any foreclosure sale, or at any sale under a power of sale
contained in such mortgage, Tenant shall attorn to and recognize such mortgagee
or purchaser as Landlord under this Lease for the balance of the Term, including
any renewal or extensions hereof subject to all the terms of this Lease.
Provided that Tenant is not in default of this Lease, its tenancy shall not be
disturbed by Landlord, but shall continue in full force and effect. Landlord
agrees to use reasonable efforts, but shall not be obligated to obtain from any
future mortgagee a non-disturbance agreement for the benefit of Tenant on a form
customarily issued by such mortgagee

 

 
(B)
Tenant shall, from time-to-time, execute and deliver
within _______________________ days (5 if not specified) following receipt of a
request from Landlord or Landlord's mortgagee, grantee or lessor, a recordable
instrument evidencing such subordination and Tenant's agreement to attorn to the
holder of such prior right. Notwithstanding the foregoing, any mortgagee may, at
any time, subordinate its mortgage to this Lease, without Tenant's consent, but
with notice in writing to Tenant, whereupon this Lease shall be deemed prior to
such mortgage without regard to their respective dates. The term "mortgage"
includes mortgages, deeds of trust, or similar instruments, and all
modifications, consolidations, extensions, renewals or replacements hereof, or
substitutes therefor.

 

 
(C)
On or before the date Tenant first takes possession of the Premises, Tenant
agrees to execute and cause all guarantors to execute, a tenant acceptance
certificate and an estoppel letter in such form as Landlord may reasonably
request.

 
24.
DEFAULT

 

 
(A)
Any of the following events shall constitute a default under this Lease by
Tenant:

 

 
1.
Failure by Tenant to pay, when due, any Rent or any other sum payable by Tenant
under this Lease within_______________________ days (10 if not specified) after
written notice by Landlord to Tenant that such sum is past due.

 
2.
Tenant vacates the Premises before the proper termination of this Lease,
including any Renewal Term.

 
3.
Tenant fails to observe or perform any of Tenant's other obligations as set
forth in this Lease.

 
4.
Tenant commits an act of bankruptcy or files a petition, or commences any
proceedings under any bankruptcy or insolvency law.

 
5.
A petition is filed or a proceeding is commenced against Tenant under any
bankruptcy or insolvency law, and is not dismissed within sixty (60) days.

 
6.
Tenant is adjudicated bankrupt.

 
7.
A receiver or other official is appointed for Tenant, or for a substantial part
of Tenant's assets, or for Tenant's interest in this Lease.

 
8.
Any attachment or execution is filed or levied against a substantial part of
Tenant's assets or Tenant's interest in this Lease, or any of Tenant's property
on the Premises that is not insured.

 

 
(B)
If Landlord fails to observe or perform any of Landlord's obligations as set
forth in this Lease and Tenant has given Landlord not less than __________ days
(30 if not specified) written notice of the default, or if the default is of a
character so that more than  ________ days (30 if not specified) to cure are
required and Landlord fails to use its best efforts to cure the default after
receiving notice from Tenant, then after such  _______________________ days (30
if not specified) notice, Tenant shall have the right, but not the obligation,
to cure the default on behalf of Landlord, at the expense of Landlord, and may
seek reimbursement from Landlord by means of any available legal process.

 
25.
NOTICE OF DEFAULT

 

 
(A)
Notwithstanding anything to the contrary in this Lease, and except in connection
with the provisions of Paragraph 24(A)(2), (4), (5), (6), (7), or (8) for which
no notice or cure period shall be given or permitted, if Tenant has failed or
refused to perform, or has violated any of the non-monetary terms, covenants,
conditions or agreements contained in this Lease, Landlord shall so notify
Tenant in writing.

 

 
(B)
Upon receiving such Notice of Default, Tenant shall correct the matter(s)
complained of within   _________________ days (30 if not specified) after
receipt of written notice, or if more than such __________________ days (30 if
not specified) are required to correct with reasonable diligence the matter(s)
complained of in such notice, Tenant shall begin to correct them within
such  _______________ days (30 if not specified) and pursue such corrective
action with reasonable diligence thereafter, providing Landlord with timely
written confirmation thereof. Tenant shall diligently follow through with such
correction(s) to conclusion.

 

 
(C)
In the event the default is a failure to pay Rent or other monetary obligations
contained in this Lease, Landlord shall provide written notice within  business
days (5 if not specified) of a right to cure, and Tenant's right to cure shall
exist no more than 1  times (2 if not specified) in any________-month (12 if not
specified) period, and such payment shall include the Late Charge(s).

 
Tenant Initials: ______/ ______
CL Page 8 of 13
Landlord Initials: ______/ ______

--------------------------------------------------------------------------------

26.
WAIVER OF NOTICE

 
Tenant hereby waives all rights to legal notice, whether provided by statute or
common law, and agrees that prior written notice delivered as provided herein
with respect to proceedings to recover possession in the event of default, at
any time shall be sufficient.
 
27.
RIGHT TO CURE

 
If Tenant shall default in performing any of its obligations under this Lease,
Landlord may (but shall not be obligated), in addition to Landlord's other
rights and remedies, and without waiver of such default, cure such default on
behalf of Tenant, thereby entering and possessing the Premises if deemed
necessary by Landlord, provided that Landlord shall have first given Tenant
notice of such default and Tenant shall have failed within _________________
days (30 if not specified) following receipt of said notice to cure or
diligently pursue the cure of said default (which notice and opportunity to cure
shall not be required in case of actual emergency). Tenant, upon demand of
Landlord, shall reimburse Landlord for all actual costs (including reasonable
attorneys' fees) incurred by Landlord with respect to such default and, if
Landlord so elects, Landlord's efforts to cure the same.
 
28.
ALTERNATIVE DISPUTE RESOLUTION

 
(A)
Landlord and Tenant agree to cooperate by supporting and fully participating in
all efforts to resolve disputes, complaints, claims and other problems that
arise or are related to this Lease through mediation and, if not successfully
resolved, then through binding arbitration in accordance with the principles of
the Uniform Arbitration Act, 42 Pa.C.S.A. §7301, et seq., and other related laws
of the Commonwealth of Pennsylvania. The parties make the foregoing commitment
with full knowledge that by agreeing to submit disputes to binding arbitration,
the parties are agreeing not to resort to the courts or the judicial system, and
are waiving their rights to do so.

 
(B)
When submitting a dispute to a mediator, the parties shall agree upon one
mediator from a list of mediators available through the local court or local
Federal district court or through such other agency as the parties may mutually
agree. The parties agree to share all expenses of mediation equally.

 
(C)
Should the parties not be able to resolve their dispute through mediation, each
party will voluntarily submit to binding arbitration and shall appoint their own
arbitrator. These arbitrators shall select a mutual third arbitrator, thus
forming an "Arbitration Panel" that will then proceed to schedule the matter for
disposition. In the event that the individual arbitrators are unable to agree on
a neutral arbitrator, either party shall have the right to petition the local
Court of Common Pleas to appoint a neutral arbitrator. In order to initiate the
binding arbitration process, either party will submit a written request for
arbitration to the other party, within a reasonable time following the
unsuccessful mediation of their dispute. If the parties are unable to agree upon
a location for arbitration, then the arbitration will be held at the local
courthouse.

 
29.
LANDLORD'S REMEDIES

 
(A)
CONFESSION OF JUDGMENT/EJECTMENT - IN THE EVENT THAT, AND WHEN THIS LEASE SHALL
BE DETERMINED BY TERM, COVENANT, LIMITATION OR CONDITION BROKEN AS AFORESAID,
DURING THE LEASE TERM, AND ALSO WHEN AND AS SOON AS THE LEASE TERM HEREBY
CREATED SHALL HAVE EXPIRED, IT SHALL BE LAWFUL FOR ANY ATTORNEY, AS ATTORNEY FOR
LANDLORD, TO CONFESS JUDGMENT AND EJECTMENT IN ANY COMPETENT COURT AGAINST
TENANT AND ALL PERSONS CLAIMING UNDER TENANT FOR THE RECOVERY BY LANDLORD OF
POSSESSION OF THE PREMISES, WITHOUT ANY LIABILITY ON THE PART OF THE SAID
ATTORNEY, FOR WHICH THIS LEASE SHALL BE A SUFFICIENT WARRANT. WHEREUPON, IF
LANDLORD SO DESIRES, A WRIT OF POSSESSION WITH CLAUSES FOR COSTS MAY ISSUE
FORTHWITH, WITH OR WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER. IF FOR ANY
REASON AFTER SUCH ACTION HAS BEEN COMMENCED, THE SAME SHALL BE DETERMINED AND
THE POSSESSION OF THE PREMISES REMAINS IN OR RESTORES TO TENANT, LANDLORD SHALL
HAVE THE RIGHT IN THE EVENT OF ANY SUBSEQUENT DEFAULTS TO CONFESS JUDGMENT IN
EJECTMENT AGAINST TENANT IN THE MANNER AND FORM HEREIN AND BEFORE SET FORTH, TO
RECOVER POSSESSION OF THE PREMISES FOR SUCH SUBSEQUENT DEFAULT. NO SUCH
DETERMINATION OF THIS LEASE NOR RECOVERING POSSESSION OF THE PREMISES SHALL
DEPRIVE LANDLORD OF ANY REMEDIES OR ACTION AGAINST TENANT FOR RENT OR FOR
DAMAGES DUE OR TO BECOME DUE FOR THE BREACH OF ANY CONDITION OR COVENANT; NOR
THE RESORTS TO ANY WAIVER OF THE RIGHT TO INSIST UPON THE FORFEITURE, AND TO
OBTAIN POSSESSION IN THE MANNER PROVIDED HEREIN.

 
(B)
AFFIDAVIT REQUIRED - IN ANY ACTION IN EJECTMENT, LANDLORD SHALL FIRST CAUSE TO
BE FILED IN SUCH ACTION AN AFFIDAVIT MADE BY IT OR SOMEONE ACTING FOR IT,
SETTING FORTH THE FACTS NECESSARY TO AUTHORIZE THE ENTRY OF JUDGMENT OF WHICH
FACTS SUCH AFFIDAVIT SHALL BE CONCLUSIVE EVIDENCE; AND IF A TRUE COPY OF THIS
LEASE IS FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS
A WARRANT OF ATTORNEY, ANY RULE OF COURT, CUSTOM OR PRACTICE TO THE CONTRARY
NOTWITHSTANDING.

 
(C)
Tenant releases Landlord and to any and all who appear for Landlord, from all
procedural errors in said proceedings. Except as set forth above, Tenant
expressly waives the benefits of laws, now or hereinafter enforced, exempting
any goods on the Premises, or elsewhere from distraint, levy, or sale in any
legal proceeding taken by Landlord to enforce any rights under this Lease.

 
(D)
No act or forbearance by Landlord shall be deemed a waiver or election of any
right or remedy by Landlord with respect to Tenant's obligations hereunder,
unless and to the extent that Landlord shall execute and deliver to Tenant a
written instrument to such effect, and any such written waiver by Landlord shall
not constitute a waiver or relinquishment for the future of any obligation of
Tenant. Landlord's acceptance of any payment from Tenant (regardless of any
endorsement on any check or writing accompanying such payment) may be applied by
Landlord to Tenant's obligations then due hereunder in any priority as Landlord
may elect, and such acceptance by Landlord shall not operate as an accord and
satisfaction, or constitute a waiver of any right or remedy of Landlord with
respect to Tenant's obligations hereunder. All remedies provided to Landlord
herein shall be cumulative.

 
Tenant Initials: ______/ ______
CL Page 9 of 13
Landlord Initials: ______/ ______

--------------------------------------------------------------------------------

30.
PAYMENT OF TENANT'S OBLIGATIONS BY LANDLORD

 
All terms, covenants, agreements and conditions to be performed by Tenant under
this Lease shall be performed by Tenant at Tenant's sole cost and expense. If
Tenant fails to pay any sum of money, other than Rent, required to be paid by
Tenant under this Lease, or if Tenant shall fail to perform any other act that
it is obligated to perform under this Lease, and if such failure(s) shall
continue beyond any grace period or cure period as set forth in this Lease,
Landlord may, without waiving or releasing Tenant from any of Tenant's
obligations, make such payment or perform such task or other act on Tenant's
behalf. All sums paid or incurred by Landlord and all incidental costs thereto
(including reasonable attorneys' fees) shall be Tenant's sole cost and
responsibility, and shall be deemed Additional Rent.
 
31.
ABANDONMENT

 
(A)
In the event of termination of this Lease in any manner whatsoever, Tenant shall
immediately remove Tenant's goods and effects, and those of any other person
claiming under Tenant or subtenancies assigned to it, and quit and deliver the
Premises to Landlord peacefully and quietly.

 
(B)
Goods and effects not removed by Tenant after termination of this Lease, or
within ______________________ hours (72 if not specified) after a termination by
reason of Tenant's default, shall be considered abandoned.

 
(C)
Landlord shall give Tenant notice of right to reclaim abandoned property
pursuant to applicable local law, and thereafter dispose of the same as it deems
expedient, including in storage and public warehouse or elsewhere at the cost
and for the account of Tenant. Tenant shall promptly upon demand reimburse
Landlord for any expense incurred by Landlord in connection with storing or
disposing of Tenant's goods and effects, which obligation shall survive the
termination or expiration of this Lease.

 
32.
HOLDING OVER

 
(A)
This Lease shall expire absolutely and without notice on the last day of the
Term or any renewal thereof. If Tenant, with the prior written consent of
Landlord, retains possession of the Premises or any part thereof after the
termination of this Lease by expiration of the Term or otherwise, a
month-to-month tenancy shall be deemed to exist. Tenant shall continue to pay
all Rent, plus ordinary maintenance, taxes, insurance and all other charges due
under this Lease. Such holdover tenancy may be terminated by Landlord or Tenant
upon _______ days (30 if not specified) written notice by either party to the
other party.

 
(B)
If such holding over exists without Landlord's prior written consent, Tenant
shall pay Landlord, as partial compensation for such unlawful retention, an
amount calculated on a per diem basis for each day of such continued unlawful
retention equal to  _________________________ % (150 if not specified) of the
Rent for the time Tenant remains in possession. Such payments for unlawful
retention shall not limit any rights or remedies of Landlord resulting by reason
of the wrongful holding over by Tenant, nor shall such unlawful retention create
any right of Tenant to continue in possession of the Premises. All other terms
and provisions of this Lease then in effect shall remain in effect.

 
33.
PRESERVATION OF LANDLORD'S ENFORCEMENT RIGHTS

 
Landlord's acceptance of Rent or any amount due and owing, or failure to enforce
any right under this Lease shall not waive any other rights that Landlord may
have hereunder. Any attempt to collect Rent and/or other amounts due and owing
by one proceeding shall not waive Landlord's right to collect the same by any
other proceeding.
 
34.
RECORDING

 
Neither this Lease, nor any assignment of this Lease, shall be recorded by
Tenant.
 
35.
TENANT'S JOINT AND SEVERAL LIABILITY

 
If two or more individuals, corporations, partnerships, or other business
associations, or any combination of two or more, shall sign this Lease as
Tenant(s), the liability of each such individual, corporation, partnership or
other business association to pay Base Rent, pay Additional Rent, and to perform
all other obligations hereunder to be performed by Tenant shall be deemed to be
joint and several. If Tenant named in this Lease shall be a partnership or other
business association, the members of which are, by virtue of statute or general
law, subject to personal liability, the liability of each such member shall be
joint and several.
 
36.
TRANSFER OF LANDLORD'S INTEREST; LIMITATION TO LIABILITY

 
(A)
Notwithstanding any provision of this Lease to the contrary, in the event of the
sale or other transfer of Landlord's interest in the property, Landlord shall
immediately notify Tenant in writing at the address set forth in Paragraph 50.
Upon the successful completion of the sale or other transfer of Landlord's
interest in the property, Landlord shall be released and discharged from all
covenants, agreements and obligations of Landlord, whether previously accrued or
thereafter accruing.

 
(B)
Liability of Landlord under this Lease shall be limited to its interest in
Landlord's property, and any judgment against Landlord shall be satisfied solely
out of the proceeds of the sale of its interest in the property, and any
judgment so rendered shall not give rise to any right of execution or levy
against any of Landlord's other assets.

 
(C)
Landlord shall have no personal liability to any successor in interest with
respect to any of the provisions of this Lease or any obligation arising from
this Lease. Tenant shall look solely to the equity of the then-owner of the
property for satisfaction of remedies by Tenant in the event of a breach by
Landlord of any of its covenants, agreements or obligations hereunder.

 
(D)
In no event shall Landlord be liable to Tenant for consequential or punitive
damages for any reason whatsoever.

 
Tenant Initials: ______/ ______
CL Page 10 of 13
Landlord Initials: ______/ ______

--------------------------------------------------------------------------------

37.
TIME IS OF THE ESSENCE

 
All times and dates identified for the performance of any obligations of this
Lease are of the essence and are binding.
 
38.
CHOICE OF LAW

 
This Lease shall be construed in accordance with and governed by the laws of the
Commonwealth of Pennsylvania.
 
39.
ATTORNEYS' FEES

 
If either party institutes legal proceedings against the other to enforce any
provision of this Lease, or otherwise with respect to any dispute arising out of
this Lease, in any legal proceeding that is final and unappealable, the losing
party shall, within thirty (30) days after receipt of a detailed statement,
reimburse the prevailing party for their reasonable attorneys' fees and legal
costs incurred.
 
40.
CONSTRUCTION

 
(A)
In construing this Lease, the terms "Lease," "agreement" and "Agreement" shall
be synonymous; the term "Lease" shall also include all exhibits, addenda and
riders hereto. The singular shall be deemed to include the plural, and the
plural the singular. All references to any specific party shall be gender
neutral, and shall include their respective personal representatives, successors
and permitted assigns.

 
(B)
Where the provisions of this Lease refer to the duties and/or responsibilities
of Tenant, the term "Tenant" shall be construed, wherever reasonable, to include
Tenant's agents, employees, officers and assigns.

 
41.
HEADINGS

 
The section and paragraph headings in this Lease are for convenience only and
are not intended to indicate all of the matter in the sections that follow them.
They shall have no effect whatsoever in determining the rights, obligations or
intent of the parties.
 
42.
SUCCESSORS AND ASSIGNS

 
Subject to the restrictions on transfer, assignment and subletting, the terms,
conditions and covenants of this Lease shall be binding upon and shall inure to
the benefit of each of the parties, their heirs, personal representatives,
successors and/or permitted assigns. When more than one party shall be Tenant
under this Lease, or "Tenant" wherever used in this Lease shall be deemed to
include all Tenants, jointly and severally.
 
43.
BROKERS

 
It is expressly understood and agreed between the parties hereto that the herein
named Broker(s), their licensees, employees and any officer or partner are
acting only as agent for the party that hired them, and no other, and will in no
case whatsoever be held liable, either jointly or severally, to either party for
the performance of any term, covenant or condition of this Lease, or for any
damages that arise from the breach, default or non-performance thereof.
 
44.
LEASE INTERPRETATION; PRIOR REPRESENTATION

 
(A)
The parties acknowledge that each has been represented by legal counsel in
negotiating this Lease, or has had the opportunity to be so represented, and
that each intends that the provisions of this Lease not be interpreted or
construed against either party due to the fact that such party may have been
responsible for the drafting of this Lease. The parties acknowledge that in the
course of negotiating this Lease, their representatives gradually reached
agreement on the terms set forth in this Lease.

 
(B)
The parties acknowledge that none of the prior oral and written agreements
between them, and none of the representations on which either of them has relied
relating to the subject matter of this Lease, shall have any force or effect
whatsoever, except as and to the extent that such agreements and representations
have been incorporated into this Lease.

 
45.
SEVERABILITY

 
If any term or provision of this Lease or the application of any term or
provision of this Lease to any person or circumstance is finally judged to be
invalid or unenforceable, the remainder of this Lease shall not be affected
(including any attempted application of the invalid or unenforceable term or
provision to the other person or circumstance). Landlord and Tenant hereby
acknowledge and agree that they would have agreed upon each term and provision
contained in this Lease irrespective of the fact that one or more term or
provision was contrary to the law, or during the Term or Renewal Term or
extension thereof are found to be contrary to the law.
 
46.
RIGHTS CUMULATIVE

 
Unless expressly provided to the contrary in this Lease, each and every one of
the rights, remedies and benefits provided by this Lease shall be cumulative and
shall not be exclusive of any other such right, remedy or benefit allowed at law
or in equity.
 
47.
EXECUTION AND COUNTERPARTS

 
This Lease may be executed in one or more counterparts, each of which shall be
deemed to be an original, and all such counterparts together shall constitute
one-in-the-same Lease of the parties. To facilitate execution of this Lease, the
parties may initially execute and exchange by telephone, facsimile or email
counterparts of the signature pages to be promptly supplemented by exchange of
hardcopies.
 
48.
ENTIRE AGREEMENT

 
This Lease and any attached exhibits and addenda constitute the entire agreement
between Landlord and Tenant with respect to Landlord's Premises, and there are
no promises, agreements, conditions or understandings, whether oral, written or
digital, between them other than as are herein set forth. Neither this Lease nor
any of its provisions may be altered, amended, changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the parties.
 
49.
AUTHORITY

 
(A)
The person(s) executing this Lease on behalf of Landlord do/does hereby
represent and warrant that Landlord is a duly authorized and validly existing 
 [REDACTED] (nature of entity) under the laws of  [REDACTED] (state), that
Landlord is authorized to do business in the [REDACTED], that Landlord has full
rights, power and authority to enter into this Lease, and that each person
signing on behalf of Landlord is authorized to do so.

 
Tenant Initials: ______/ ______
CL Page 11 of 13
Landlord Initials: ______/ ______

--------------------------------------------------------------------------------

(B)
The person(s) executing this Lease on behalf of Tenant do/does hereby represent
and warrant that Tenant is a duly authorized and validly existing Alpha Bio-Med
Services LLC (nature of entity) under the laws of  Texas  (state), that Tenant
is authorized to do business in the Commonwealth of Pennsylvania, that Tenant
has full rights, power and authority to enter into this Lease, and that each
person signing on behalf of Tenant is authorized to do so.

 
50.
NOTICES

 
(A)
Notices shall be in writing and shall be deemed properly served three (3)
business days after depositing in the United States postal service, as
registered or certified mail, return receipt requested, postage prepaid, or upon
receipt when sent by overnight express carrier with a request that the addressee
sign a receipt evidencing delivery, and addressed as follows, or to any other
address furnished in writing by any of the foregoing:

 
TO TENANT:
 
 
Alpha Bio-Med Services LLC, Sharps Compliance Inc.  9220 Kirby Dr. Suite 500
Houston, TX 77054

                
 

 
TO LANDLORD:
 
 
[REDACTED]
______________________________________________________________________________________________________

 
                
 

 
(B)
Any change of address furnished by either party shall comply with the notice
requirements of this Paragraph, and shall include a complete outline of the
current notice of addresses to be used for all parties, including electronic
mail addresses.

 
51.
SPECIAL CLAUSES

 
(A)
The following are part of this Lease if checked:

 

☐ Change of Lease Terms Addendum (PAR Form CLT)     ☐ Floorplan of Premises    
☒
Exhibit A COMMISSION AGREEMENT FOR LEASE
   
☒
Addendum A & B

 
(B)
Additional Terms:

                
  

                
  

                
   

                
  

                
   

                
  

                
   

                
  

                
   

                
  

                
  

                
  

                
  

                
  

                
  

                
  

                
   

                
  

                
  

                
  

                
  

                
  

                
  

                
  

                
  

                
  

                
  

                
   

                
   

                
   

                
   

                
  

                
   

                
   

                
   

                
   

                
   

                
  

                
  

 
Tenant Initials: ______/ ______
CL Page 12 of 13
Landlord Initials: ______/ ______

--------------------------------------------------------------------------------

NOTICE  BEFORE SIGNING: If Tenant  or Landlord has  legal questions,  Tenant  or
Landlord  is advised  to consult an attorney.
 
Landlord and Tenant have negotiated the terms and conditions of this Lease,
including any and all addenda hereto, and have initialed any and all changes
made, and identify this Date_________________________   as the "Signing Date" of
this Lease.
 
TENANT/AUTHORIZED SIGNER 
  
DATE

 
Alpha Bio-Med Services LLC,
 
 

 
Title

 
 

 
TENANT/AUTHORIZED SIGNER 

DATE

 
Sharps Compliance, Inc.
 
 

 
Title

 
 

 
TENANT/AUTHORIZED SIGNER 

DATE


 
Title

 
 

 
TENANT/AUTHORIZED SIGNER 
  
DATE


 
Title
    
 
 

 
CO-SIGNER
   
DATE
  

 
Title
   
 
 

 
CO-SIGNER
   
DATE
   

 
Title
  
 
 

 
LANDLORD/AUTHORIZED SIGNER
  
DATE
  
 
[REDACTED]
 
 

 
Title
 
 
 

 
LANDLORD/AUTHORIZED SIGNER
   
DATE
  
 
[REDACTED]
 
 

 
Title
  
 
 

 
LANDLORD TRANSFERS LEASE TO A NEW LANDLORD
 
As part of payment received by
Landlord, _____________________________________________________________________ (current
Landlord) now transfers to  (new landlord) his heirs and estate, this Lease and
the right to receive the Rents and 678 other benefits.
 
CURRENT LANDLORD
  
DATE
  
 
 
 

 
Title
  
 
 

 
CURRENT LANDLORD
  
DATE
  
 
 
 

 
Title
 
 
 

 
NEW LANDLORD
   
DATE
   
 
 
 

 
Title
  
 
 

 
NEW LANDLORD
  
DATE
  
 
 
 

 
Title
  
 
 

 
 
 
CL Page 13 of 13
 

 

--------------------------------------------------------------------------------